Appellant was assessed a fine of $50.00 and thirty days in jail on a charge of swindling.
The same questions of procedure are involved in this case as in Cause No. 23,984, Clegg v. State, and No. 23,986, Hogan v. State. They are not companion cases to this one, however. It may be suggested, with some hope of the caution being of value, that it would be difficult to find three cases with more irregularities, both on the part of the prosecution and the defense, than those which appear in these three cases.
In the instant case we find a complaint and information charging swindling in the amount of $52.50 which on its face, as any court and any prosecuting attorney should know, charges a felony of which the county court has no jurisdiction. It must be presented to the district court by indictment.
We note that the charge of the court, submitting the case to the jury, says that the defendant is "charged with the offense of obtaining money from E. N. Polke in the sum of $37.50 by giving to E. N. Polke a check for $52.50." This charge is not warranted by the record and cannot be construed to give the county court jurisdiction.
The judgment of the trial court is reversed and the prosecution is ordered dismissed.